Name: 93/39/EEC: Commission Decision of 18 December 1992 concerning the status of Guernsey with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  agricultural activity;  fisheries;  Europe
 Date Published: 1993-01-25

 Avis juridique important|31993D003993/39/EEC: Commission Decision of 18 December 1992 concerning the status of Guernsey with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 016 , 25/01/1993 P. 0046 - 0046 Finnish special edition: Chapter 3 Volume 48 P. 0046 Swedish special edition: Chapter 3 Volume 48 P. 0046 COMMISSION DECISION of 18 December 1992 concerning the status of Guernsey with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia(93/39/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC of 2 January 1991 concerning the animal health conditions governing the placing on the market of aquatic animals and products (1), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (2), as amended by Regulation (EEC) No 1174/86 (3), lays down that the veterinary legislation shall apply to these islands under the same conditions as in the United Kingdom for the products imported into the islands or exported from the islands to the Community; Whereas Member States can obtain for one or more continental and coastal zones, the status of approved zone, free of certain diseases affecting fish or molluscs; Whereas, to that effect, the United Kingdom, by letter dated 9 October 1992, has submitted the appropriate justifications for granting, as far as infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) are concerned, the status of approved zone to Guernsey, as well as the national rules ensuring compliance with the conditions to be respected for the maintenance of the approved status; Whereas, after scrutiny, this information allows, as far as IHN and VHS are concerned, to grant the status of approved continental and coastal zone to Guernsey; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Guernsey is recognized as approved continental zone and approved coastal zone for fish with regard to infectious hematopoietic necrosis and viral haemorrhagic septicemia. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 68, 15. 3. 1973, p. 1. (3) OJ No L 107, 24. 4. 1986, p. 1.